Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Border (U.S. PGPUB 20170249862) in view of Nishimaki et al. (U.S. PGPUB 20180217380).
With respect to claim 1, Border discloses a method of providing visual-assistance for a low-vision user, comprising:
capturing images of a scene with a camera mounted on an eyeglass system (paragraph 140, allowing a user to use a camera system in the head-worn system to image a portion of the surrounding environment in front of the user);
	modifying the images with an integrated processor of the eyeglass system to produce corrected images of the scene (paragraph 140, magnify or digitally enhance the image for presentation in the head-worn augmented reality system makes it possible for the visually impaired to better interact with objects in the surrounding environment. Magnification and digital enhancement change the view of the world for the visually impaired);
Use of a head-worn computer that provides a displayed image overlaid onto a view of the surrounding environment enables a magnified or enhanced image of the surrounding environment to be provided in a portion of the user's field of view);
blocking an external central light path that coincides with the one or more displays so that a central visual field of the low-vision user comprises only the corrected images of the scene on the one or more displays (paragraph 82, The outer lenses, for example, may be `blacked-out` with an opaque cover 1412 to provide an experience where all of the user's attention is dedicated to the digital content and then the outer lenses may be switched out for high see-through lenses so the digital content is augmenting the user's view of the surrounding environment); and
allowing an external peripheral light path that is not blocked by the one or more displays to reach the eye of the low-vision user to preserve the low-vision user’s existing peripheral vision (paragraph 140, Use of a head-worn computer that provides a displayed image overlaid onto a view of the surrounding environment enables a magnified or enhanced image of the surrounding environment to be provided in a portion of the user's field of view while still providing a view of the surrounding environment in peripheral areas of the user's field of view where high resolution is not needed to maintain an awareness of the environment). However, Border does not expressly disclose, while blocking the external central light path, simultaneously allowing an external peripheral light path that is not blocked by the one or more displays 
Nishimaki et al., who also deal with augmented reality, disclose a method while blocking the external central light path, simultaneously allowing an external peripheral light path that is not blocked by the one or more displays to reach the eye of the low-vision user to preserve the low-vision user’s existing peripheral vision of the scene (paragraph 40, FIG. 3 schematically shows the positional relation of one image display element 32, one optical element 33, one liquid crystal shutter 36, and the user's eye as viewed laterally, paragraph 44, The liquid crystal shutters 36L and 36R, disposed on the front side of the optical elements 33L and 33R, are optically transmissive elements used to change light transmittance. If the liquid crystal shutters 36L and 36R are fully closed to block the light, the user is prevented from viewing the outside world and allowed to view only the images displayed by the image display elements 32L and 32R). As shown in Fig. 1 and Fig. 3, the size and orientation of the optical elements and liquid crystal shutters simultaneously allows an external peripheral light path that is not blocked by the one or more displays to reach the eye of the user to preserve the user’s peripheral vision of the scene due to the open nature of the head mounted display 30.
Border and Nishimaki et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method of while blocking the external central light path, simultaneously allowing an external peripheral light path that is not blocked by the one or more displays to reach the eye of the low-vision user to preserve the low-vision 
With respect to claim 2, Border as modified by Nishimaki et al. disclose the method of claim 1, wherein modifying the images further comprises modifying a magnification of the images (Border: paragraph 140, Magnification and digital enhancement change the view of the world for the visually impaired).
	With respect to claim 3, Border as modified by Nishimaki et al. disclose the method of claim 1, wherein modifying the images further comprises modifying an amount of magnification over at least a portion of the images (Border: paragraph 139, A visually impaired person may wear the head-worn computer to image portions of the person's environment and have the images magnified or digitally manipulated such that they can be presented in the augmented reality computer display to help the person better see things in the environment).
	With respect to claim 4, Border as modified by Nishimaki et al. disclose the method of claim 1, wherein modifying the images further comprises modifying a contrast of the images (Border: paragraph 142, more than one enhancement technique is used in portions of the displayed image so that the center portion of the displayed image may be enhanced using one technique such as for example magnification and the peripheral portions of the image may be contrast enhanced).
The outer lenses, for example, may be `blacked-out` with an opaque cover 1412 to provide an experience where all of the user's attention is dedicated to the digital content).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Border (U.S. PGPUB 20170249862) in view of Nishimaki et al. (U.S. PGPUB 20180217380) and further in view of Werblin et al. (U.S. PGPUB 20160156850).
	With respect to claim 6, Border as modified by Nishimaki et al. disclose the method of claim 1. However, Border as modified by Nishimaki et al. do not expressly disclose adjusting the corrected images to blend smoothly from the central visual field of the low-vision user into the peripheral vision of the low-vision user.
	Werblin et al., who also deal with augmented reality, disclose a method for adjusting the corrected images to blend smoothly from the central visual field of the low-vision user into the peripheral vision of the low-vision user (paragraph 11, provides a smooth transition between an enhanced portion and an unmagnified peripheral portion, paragraph 58, a smoothly varying magnification in middle portion 220, which ranges from the magnification of outer portion 210 at first boundary 215 to the magnification of outer portion 230 at second boundary 215).
	Border, Nishimaki et al., and Werblin et al. are in the same field of endeavor, namely computer graphics.
.
Response to Arguments
Applicant's arguments filed December 8, 2020 have been fully considered but they are not persuasive. Applicant argues that Nishimaki recites an optically transmissive display that is not the configuration claim in claim 1 (bottom of page 5 of remarks). However, Nishimaki discloses liquid crystal shutters to block an external central light path while simultaneously allowing an external peripheral light path (paragraph 40, FIG. 3 schematically shows the positional relation of one image display element 32, one optical element 33, one liquid crystal shutter 36, and the user's eye as viewed laterally, paragraph 44, The liquid crystal shutters 36L and 36R, disposed on the front side of the optical elements 33L and 33R, are optically transmissive elements used to change light transmittance. If the liquid crystal shutters 36L and 36R are fully closed to block the light, the user is prevented from viewing the outside world and allowed to view only the images displayed by the image display elements 32L and 32R), coupled with the configuration of the head mounted display pictured in Fig. 1.
Applicant argues that none of the cited art discloses the hybrid approach in which the central field of view comprises only images of the scene, but the peripheral field of view comprises the user’s existing peripheral vision (bottom of page 6 of remarks). .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 20180203231 to Glik et al. for a method of selectively blocking light from the external environment to the HMD
U.S. PGPUB 20160178912 to Kusuda et al. for a method of blocking external light from a portion of an HMD
U.S. PGPUB 20160041615 to Ikeda for a method of blocking light from the external world using a shutter on the HMD
U.S. Patent No. 5,546,099 to Quint et al. for a method of blocking out light from a central field of view in an HMD.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514.  The examiner can normally be reached on M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
1/13/21